Citation Nr: 0029245	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for impotence.

4.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral disc space narrowing, status post L5-S1 
discectomy.

5.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease, Schatzki's ring, hiatal 
hernia.

6.  Entitlement to an increased (compensable) rating for non-
migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to May 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in May 1999, a statement of the case was issued in 
May 1999, and a substantive appeal as to the low back 
disability, gastroesophageal reflux disease, non-migraine 
headaches, and impotence disorders was received in June 1999.  
The veteran testified at a personal hearing at the RO in 
August 1999.  The transcript of the veteran's testimony from 
that hearing has been accepted as a substantive appeal to the 
issues of entitlement to service connection for stomach 
ulcers and for irritable bowel syndrome.

An August 1999 rating decision established service connection 
for a right shoulder disability, and a February 2000 rating 
decision established service connection for a cervical spine 
and scar disability.  These actions constituted a full grant 
of the benefit sought as to those issues (service 
connection), and those issues are not in appellate status. 

A February 2000 rating decision denied entitlement to service 
connection for hemorrhoids.  This issue is not in appellate 
status, as no notice of disagreement has been received to 
initiate an appeal.  


FINDINGS OF FACT

1.  There is no medical diagnosis of current stomach ulcer, 
irritable bowel syndrome, or impotence disability.

2.  The veteran's service-connected lumbosacral disc space 
narrowing, status post L5-S1 discectomy, is manifested by 
complaints of pain and sciatica, but with no clinically 
demonstrated muscle spasm, tenderness, or more than slight 
limitation of motion; neurological findings do not show more 
than mild intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Stomach ulcers, irritable bowel syndrome, and impotence 
were not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The schedular criteria for assignment of a disability 
evaluation in excess of 10 percent for lumbosacral disc space 
narrowing, status post L5-S1 discectomy, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as ulcers, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
assistance is required under 38 U.S.C.A. § 5107(a).

As the record stands, there is no medical diagnosis of 
current stomach ulcers or impotence.  Moreover, looking to 
the service medical records, there is also no report of any 
diagnosed stomach ulcers or impotence disorder.

As for irritable bowel syndrome, a May 1997 service medical 
record reflects a provisional diagnosis of irritable bowel 
syndrome.  However, irritable bowel syndrome was not noted on 
the veteran's November 1997 service separation examination.  
At an August 1998 VA examination, the veteran denied any 
current bowel problems.  The examiner noted a "normal exam" 
for the section pertaining to irritable bowel syndrome.  The 
diagnosis was history of irritable bowel syndrome, resolved.  
In short, there is no medical diagnosis of a current 
irritable bowel syndrome disability.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims.  The Board finds 
that, due to the lack of a diagnosis of a current disability, 
the preponderance of the evidence is against a finding that 
the veteran suffers from stomach ulcers, irritable bowel 
syndrome, and impotence related to his active military 
service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's service connection 
claims.

II.  Low Back Disability Initial Evaluation Claim

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  Since the issue arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for his low back 
disability in March 1999 and was assigned a 10 percent 
rating, effective June 1, 1998.

At an August 1998 VA examination, the veteran stated that he 
had undergone a diskectomy with fusion of L5-Sl in 1996.  
Examination revealed that the veteran's posture and gait were 
erect and normal with no limp.  He had a surgical scar in the 
lumbosacral spine on his left hip; the scar was not able to 
be seen and was well-healed.  The veteran's muscle strength 
was 5+/5 throughout all extremities and his deep tendon 
reflexes were 2+/4; sensation was normal.  The veteran 
indicated that his low back pain on a normal day was a 2/10 
on a 1-10 pain scale, and 8-9/10 with flare-ups.  He took 
Naproxen daily.  He did not use crutches, braces, or a cane.  
The veteran was able to walk on his toes, bounce on his toes, 
walk on his heels, heel-toe and squat without any difficulty 
and no complaints of pain.  He was able to lean forward and 
within 3 inches of touching his toes.  He had no 
paravertebral spasm, weakness, or tenderness.  Muscle 
strength was 5+/5, and deep tendon reflexes were 2+/4.  X-
rays revealed post-operative changes at L5-S1 with slight 
narrowing of the disc space between L5-S1.  The diagnosis was 
a history of low back pain with LS-Sl diskectomy in 1996.

At an August 1998 VA neurological examination, the veteran 
stated that his back pain was chiefly on reaching to the left 
and was localized to the midline of the low back.  He 
remarked that his sleep was interrupted by back pain for 
which he used amitriptyline.  The veteran walked in a natural 
manner and maintained balance when standing with his feet 
together and his eyes open.  Paravertebral muscles were 
symmetrical and appeared large, powerful, and tight.  Spinal 
flexion was carried out to approximately 80 degrees with no 
movement between L4 and S1.  Tilting to the left and right 
was more or less symmetrical ranging multiple efforts between 
20 and 25 degrees with no movement between L4 and S1.  
Rotation of the spine was between 35-40 degrees.  Straight 
leg raising was accomplished to 90 degrees bilaterally.

At the August 1999 RO hearing, the veteran testified that he 
had low back pain and daily muscle spasms.  He also stated 
that he had sciatica down the back of the left leg.

At a September 1999 VA examination, the veteran complained of 
severe pain in his iliac in the donor site area; he denied 
any pain at the fusion site.  He also complained of weakness 
radiating down his left leg.  Examination revealed that the 
veteran walked with a normal gait and had full range of 
motion of his spine; he was able to touch his toes, walk on 
his heels, and walk on his toes.  It was noted that all 
movements (twisting, hyperextension) were all within normal 
limits.

The veteran's low back disability is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  Under Diagnostic Code 5293, a 10 percent 
evaluation requires mild symptoms and a 20 percent evaluation 
is for moderate symptoms and recurring attacks.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.

Looking to other potentially applicable criteria, the Board 
observes that lumbosacral strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
The Board believes that consideration should also be given to 
limitation of motion of the lumbar spine which is addressed 
by Diagnostic Code 5292.  Under Diagnostic Code 5292, slight 
limitation of motion is assigned a 10 percent evaluation, and 
moderate limitation of motion is assigned a 20 percent 
evaluation.

After reviewing the evidence, the Board concludes that the 
veteran's current impairment due to his low back disability 
is no more than mild in degree.  While recognizing his 
complaints of pain, including on activity, the clinical and 
X-ray findings do not reveal more than mild degenerative disc 
syndrome.  The medical examinations have shown no spasm, 
weakness or tenderness.  The most recent examination shows 
essentially normal range of motion.  

The Board acknowledges here that when evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However, VA examinations 
have not revealed findings of any additional functional loss 
due to pain.  Moreover, there is no persuasive evidence 
showing any additional functional loss due to weakness, 
fatigue or incoordination.

In sum, while the Board acknowledges the veteran's complaints 
and the clinical findings as noted above, the current 10 
percent rating which contemplates mild symptoms and 
characteristic pain on motion appears to be appropriate at 
this time. The veteran may always advance a claim for an 
increased rating should the severity of his low back 
disability increase in the future.

Based on this record, the Board finds that the preponderance 
of the evidence is against entitlement to a rating in excess 
of 10 percent for the veteran's low back disability during 
any period of time covered by the appeal.  38 U.S.C.A. 
§ 5107(b); Fenderson.  

In reaching this decision the Board considered the provisions 
of 38 U.S.C.A. § 5107(b), but the positive evidence is not in 
a state of equipoise with the negative evidence to otherwise 

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's low back disability has resulted in 
frequent hospitalizations or caused a marked interference 
with his employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for stomach ulcers, 
irritable bowel syndrome, and impotence is not warranted.  
Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbosacral disc space narrowing, status 
post L5-S1 discectomy is not warranted.  To this extent, the 
appeal is denied. 


REMAND

While not entirely clear, certain testimony offered at the 
August 1999 RO hearing appears to constitute an assertion by 
the veteran that his service-connected gastroesophageal 
reflux disease (GERD) and his service-connected non-migraine 
headaches disability have increased in severity since the 
most recent VA examination in August 1998.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Under the circumstances of 
this case, the Board believes that the proper course of 
action to ensure an equitable review of the veteran's claims 
is to accomplish additional VA examinations for the purpose 
of determining the current severity of his service-connected 
gastroesophageal reflux disease and headaches disability.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, with the issue of entitlement to an initial 
rating in excess of 10 percent for gastroesophageal reflux 
disease, Schatzki's ring, hiatal hernia under Diagnostic Code 
7346, the Board observes that one of the rating criteria 
under Diagnostic Code 7346 includes shoulder pain.  As noted, 
the veteran has been granted service connection for a right 
shoulder disability.  Accordingly, the Board finds that an 
examination is necessary to determine whether any claimed 
shoulder pain is related to the veteran's gastroesophageal 
reflux disease or to the service-connected right shoulder 
disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be afforded 
special VA examinations to determine the 
nature and severity of his service-
connected gastroesophageal reflux disease 
and his service-connected headaches 
disability.  The claims file must be made 
available to the examiners for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
GERD examiner should indicate if possible 
whether the shoulder pain claimed by the 
veteran is related to the 
gastroesophageal reflux disease or to a 
separate right shoulder disability.  The 
headaches examiner should report the 
frequency and duration of the veteran's 
headaches, and determine if they are 
prostrating, as described in Diagnostic 
Code 8100.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 

